Citation Nr: 1426429	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.

2. Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, post-operative.

3. Whether new and material evidence has been received to reopen the claim of service connection for spondylolisthesis of L4-L5 (claimed as lower back condition), to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1976.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in Cleveland, Ohio.

In August 2012, the Veteran testified before the undersigned at a videoconference Board hearing.  A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal.  There are no pertinent documents in Veterans Benefits Management System (VBMS).

The issues of whether new and material evidence has been received to reopen the claims of service connection for a right knee disability and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran via the RO that a withdrawal of the Veteran's appeal for the claim of whether new and material evidence has been received to reopen the claim of service connection for bilateral pes planus was requested.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of whether new and material evidence has been received to reopen the claim of service connection for bilateral pes planus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, we note that the RO sent the Veteran a letter dated November 2013 indicating, "[w]e have received your request via letter to withdraw your claim received on 3/14/2013 for bilateral pes planus.  As of now, your claim has been withdrawn and no further action will be taken."  However, the record does not contain the letter from the Veteran notifying the AOJ of his withdrawal.  There has been no response from the Veteran regarding this matter from the date of the RO's letter.  That letter was sent to the last known address of the Veteran.  We note that the Veteran indicated an address change in March 2012 and that the RO's letter was sent to that specified address.  

The Board notes that governing regulation provides that all withdrawal of appeals must be in writing.  38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board.  38 C.F.R. § 20.204(b)(2).  Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the AOJ.  Thereafter, it is not effective until received by the Board.  38 C.F.R. § 20.204(b)(3).  

Although we note that the Veteran notified the AOJ of his withdrawal after the case was transferred to the Board, the RO confirmed the withdrawal by notifying the Veteran and his representative in November 2013 that they received the Veteran's letter requesting withdrawal of the matter.  The RO then notified the Board of the Veteran's letter requesting withdrawal.  The Board accepts the November 2013 RO letter referencing the Veteran's letter to withdraw his claim as a valid filing of a withdrawal.  The fact that the Veteran's letter of intent to withdraw was not included in the case file does not render his withdrawal ineffective as the RO subsequently cured any procedural defect by notifying the Board and sending a confirmation letter to the Veteran and his representative, confirming the Veteran's intent to withdraw.  There is no reason to doubt the fact that the Veteran actually submitted a withdrawal letter to the RO.  The Veteran did not challenge the RO's handling of the withdrawal.  The Board accepts the Veteran's written statement of withdrawal of this matter.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal as to the claim of whether new and material evidence has been received to reopen the claim of service connection for bilateral pes planus is dismissed.


REMAND

During his hearing, the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits for his knee and back disabilities.  Although he stated that such records were submitted into evidence, the Board finds no evidence that SSA records were requested and/or obtained and associated with the casefile.  As such, SSA records must be obtained because these records are potentially pertinent to the Veteran's current claims (new and material evidence).  See Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1992); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Additionally, any outstanding VA treatment records from Columbus VA medical center must be obtained.  See May 2012 Veteran's Statement.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain all relevant outstanding VA treatment records from Columbus VA medical center.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Obtain from the SSA a copy of any decision granting or denying claim by the Veteran for SSA disability benefits, as well as copies of any and all medical records or examinations underlying such determination.  Associate all obtained records with the claims file.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records and provide the Veteran with notice compliant with 38 C.F.R. § 3.159(e).

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


